455 F.2d 973
UNITED STATES of America, Plaintiff-Appellee,v.Melvin J. WILLIAMS, Defendant-Appellant.
No. 71-2830 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 14, 1972.

Rudolph F. Becker, III (Court appointed), New Orleans, La., for defendant-appellant.
Gerald Gallinghouse, U. S. Atty., Stephen L. Dunne, Mary Williams Cazalas, Asst. U. S. Attys., New Orleans, La., for United States.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
A jury convicted Melvin J. Williams under an indictment which read as follows:


2
"Count 1


3
"That on or about April 30, 1971, at New Orleans, Louisiana, in the New Orleans Division of the Eastern District of Louisiana, Melvin J. Williams unlawfully had in his possession knowing it to have been stolen, a fourth class parcel of mail addressed to J. C. Penny Company, Inc., Atlanta, Georgia, bearing the return address of Donald J. Callais, Post Office Box 585, Golden Meadow, Louisiana, which parcel of mail had been stolen from the mail; all in violation of Title 18 of the United States Code, Section 1708.  A True Bill.  Signed Robert E. Kramer, foreman."


4
He was sentenced to imprisonment for five years.  We affirm.


5
It is contended on appeal that the evidence was insufficient to support the conviction and that the trial court erred in failing to instruct the jury that the defendant need not testify in his own behalf and that no presumption should be raised from his failure to testify.


6
We reject the first contention upon the authority of United States v. Hill, 5 Cir., 1971, 442 F.2d 259 and United States v. Reid, 5 Cir., 1971, 441 F.2d 1089.


7
Upon consideration of the trial instructions as a whole we are likewise convinced that there was no error here.

The judgment of the District Court is

8
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I